Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terminology “a given relation” between a reception timing of the subframe preamble and the reception timing of the frame preamble lacks clarity and fails to clearly and distinctly define the subject matter.  The claims fail to set forth the metes and bounds of the “given relation” and thus the scope of the claims is indefinite since it is unclear what is encompassed by the “given relation.” One of ordinary skill in the art would not understanding what would or would not infringe the claimed subject matter and as such the claim is indefinite.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to sufficiently enable the performing of detecting the presence or absence of the subframe preamble according to whether or not a given relation holds since the specification does not describe how such a relation is determined or what it represents. The only description in the specification as originally filed, as identified in by the Office, teaches “(t)his given relation is, for example, one in which the reception of the preamble PL1C ends in 128 milliseconds (ms) after the end of the reception of the preamble PA and in which the reception of the preamble PB and that of the preamble PC end respectively in one and two seconds after the end of the reception of the preamble PA.” However, this sole example does not provide sufficient information so as to know what the scope of the “given relation” encompasses so as to make and/or use the claimed subject matter which is limited to a much broader language associated with “a given relation.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoang et al (20150078249) in view of Chen et al (7,453,926).
Hoang et al (20150078249) disclose a GNSS receiver, exemplified in FIG. 7, comprising SPS receiver 755 capable of receiving and acquiring SPS signals 759 via SPS antenna 758. SPS receiver 755 may also process, in whole or in part, acquired SPS signals 759 for estimating a location of satellite receiver 102. In some embodiments, processor(s) 711, memory 740, DSP(s) 712 and/or specialized processors (not shown) may also be utilized to process acquired SPS signals, in whole or in part, and/or calculate an estimated location of device 700, in conjunction with SPS receiver 755. Storage of SPS or other signals for use in performing positioning operations may be performed in memory 740 or registers (not shown). A process associated with the SPS receiver includes deferring determination of validity of the first sub-frame until a preamble of a second sub-frame is received. FIG. 5 exempifies the process, wherein the satellite receiver receives the preamble of the second sub-frame, and then determines whether there is a data decoding error of the first sub-frame using the first sub-frame and the preamble of the second sub-frame. The preamble of the first sub-frame is substantially equivalent to the frame preamble based on the known signal definition of GNSS signals in light of the fact that a frame consists of five subframes. As such, Hoang et al disclose a reception section 755 to receive a subframe preamble and a message (i.e. the second preamble/navigation message) and a frame including a frame preamble (wherein the frame comprises a plurality of five subframes) and wherein the first subframe preamble may be considered the frame preamble. Hoang et al further disclose a processing section 755/712 that detect presence or absence of a subframe preamble according to whether or not a given relation holds between the timing of the second preamble and the first preamble, e.g. FIG. 5. Signal decoding module includes logic configured to determine whether there is a data decoding error of the first sub-frame using the first sub-frame and the preamble of the second sub-frame. Upon confirming validity of the timing associated with the first and second preambles, the signal is demodulated.A signal tracking section is inherent in the GNSS receiver (see Title, Abstract, Summary, e.g.).
Chen et al (7,453,926) disclose the conventionality of an acqusition/tracking structure in a conventional GNSS receiver including showing the conventionality of an NCO diriving a local PN code generatore for providing to a correlator for correlating the received satellite signals used for determining position, see for example FIG. 2. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hoang et al by using conventional GNSS components used in a known manner to generate local PN codes to provide predictable results as shown by Chen et al, since combining prior art elements according to known methods to yield predictable results since such is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
NOTE regarding the IDS
The relevance of the IDS filed 3/15/21 is highly questionable since the cited documents do not pertain to the instant subject matter. Applicant is required to provide the relevance of each of the documents since the Office fails to see any reasons for their citation with respect to the instant application.  Moreover, the foreign documents do not have any English translations.  As such, the documents provided therein have not been considered
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsai (20090021427) provides a receiver and related method for synchronizing data segments (subframes) transmitted via a GNSS signal by comparing a reference time data with TOW bits. Each of the data segments has a plurality of data units including a data unit containing a plurality of bit positions defined for carrying time information. The method comprises: identifying a specific data unit from a specific data segment; and comparing a reference time data with a plurality of bits of the specific data unit at the bit positions to synchronize the data segments in the GNSS signal. The receiver comprises a data unit checking circuit and a synchronization circuit. The data unit checking circuit is utilized for identifying a specific data unit from a specific data segment. The synchronization circuit is coupled to the data unit checking circuit and utilized for comparing a reference time data with a plurality of bits of the specific data unit at the bit positions to synchronize the data segments in the GNSS signal [0006]. As regards GPS navigation data, a frame in the GPS navigation data is comprised of five kinds of subframes, where each of the subframes includes a telemetry (TLM) word including preamble bits, an HOW word, and other words defining various satellite orbit parameters, refer to FIG. 2.
Abraham et al (7,447,253) disclose a satellite signal receiver, exemplified in FIG. 5 for detecting satellite navigation data transmitted by at least one satellite; and a processor for generating a bit pattern including a known preamble and an extended preamble and comparing first bit-transitions within said satellite navigation data with second bit-transitions of said bit pattern to generate match data, said extended preamble comprising expected data bits within said satellite navigation data.
Krasner (5,812,087) disclose a GNSS method and apparatus comprising a receiver for receiving a first record of at least a portion of a satellite data message; a data processor coupled to said receiver, said data processor performing a comparison of said first record with a second record of said satellite data message wherein said first record and said second record overlap at least partially in time and determining a time from said comparison, said time indicating when said first record was received at a remote entity.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646